Title: To Thomas Jefferson from Pierpont Edwards, 12 April 1802
From: Edwards, Pierpont
To: Jefferson, Thomas


            Sir,
              New Haven April 12th 1802
            Shou’d the appointment of commissioners of bankruptcy be by law vested in the President of the United States, I have to request, that my son Henry Waggaman Edwards, of this city, may be appointed one of the commissioners for this district—He is well known to the Vice-President, and to Mr Granger—I am with the highest respect and most sincere regard
            Your Obed Servt
            Pierpont Edwards
          